DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 20, in the reply filed on  06/14/2021 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Instant specification, ¶76, referring to Fig. 4, mentions second contact layer 220B, which is not shown in Fig. 4. It should be a layer completely covering 310 below contacts 220C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al. "Inorganic perovskite light emitting diodes with ZnO as the electron transport layer by direct atomic layer deposition." Organic Electronics 57 (2018): 60-67.

Claim 1. Li teaches a device (see Fig. 1) comprising:
a first layer comprising at least one of a semiconducting material, and a hole transport material (HTM) (PEDOT:PSS/CsPbBr3);
a second layer (PEIE / Polyethyleneimine ethoxylated);
and a third layer comprising a material that is at least one of transparent or conductive (ZnO is transparent and conductive, as opposed to insulating),
wherein:
the second layer is positioned between the first layer and the third layer (see Fig. 1),
the first layer, the second layer, and the third layer are in electrical contact with each other (see Fig. 1),
and the third layer has a first thickness of 10 nm (which falls within the claimed range of “between greater than zero nm and about 100 nm”; see p. 62, ¶1).

Claim 2. Li teaches the device of claim 1, wherein the semiconducting material comprises a perovskite.

Claim 3. Li teaches the device of claim 1, wherein the HTM comprises PEDOT:PSS.

Claim 4. Li teaches the device of claim 1. While the claims require the ETM comprises at least one of a structured carbon, an oxide, LiF, calcium carbonate, or an organic molecule, the claims do not require that the ETM is present in the first layer. Hence, even though Li’s ZnO ETM is the third layer, and Li’s first layer does not comprise an ETM, the device taught by Li still meets the claimed limitations.

Claim 5. Li teaches the device of claim 1, wherein the material of the third layer comprises zinc.

Claim 6. Li teaches the device of claim 5, wherein the material of the third layer is an oxide.

Claim 7. Li teaches the device of claim 1, wherein the second layer comprises a functional group comprising both of a hydroxyl group or an amine.

Claim 8. Li teaches the device of claim 1, wherein the second layer comprises an alkane, a hydroxyl, and an amine.

Claim 9. Li teaches the device of claim 1, wherein the second layer comprises at least one of poly(ethylenimine) ethoxylated (PEIE).

Claim 10. Li teaches the device of claim 1, but not explicitly wherein the second layer has a second thickness between greater than zero nanometers and about 10 nanometers.
However, Li teaches that the concentration of the spin-coating solution impacts the density of the resulting films, and whether or not the film contains pinholes, and the concentration of the spin-coating solution is known to impact the resulting thickness, with increasing thickness resulting from more concentrated solutions (see §3, pp. 64-65). Thus, Li suggests that if the PEIE film is too thin, the oxide film may have pinholes. Li also notes that if the thickness of the PEIE film is too great, the insulating nature of PEIE leads to a higher turn-on voltage (see §3, p. 66).
Because the PEIE film exists, it clearly has a thickness greater than zero nanometers. Because the PEIE film of the chosen example does not have a high turn-on voltage, the examiner is of the opinion that the prior art is sufficiently thin to not be an insulating film, and therefore on the order of ~1 nm. Thus, the examiner is of the opinion that the prior art necessarily meets these limitations.
Additionally, because the structure recited in the reference is substantially identical to that of the claims, i.e. the first and third films are electrically connected, and not insulated by the second layer, claimed properties, i.e. the second layer has a second thickness between greater than zero nanometers and about 10 nanometers, are presumed to be inherent. See MPEP §2112.01.

Claim 13. Li teaches the device of claim 1, but not explicitly wherein the second layer results in the device having at least one improved physical property or performance metric.
However, Li notes that the PEIE layer provides better ALD deposition quality, which could broadly be construed as an improved physical property.
Additionally, PEIE lowers the work function of the layer deposited thereon, and this appears to improve device performance (see Fig. 6).
Finally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that these claimed 

Claim 14. Li teaches the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
However, Li suggests the binding between PEIE and Zn in the first layer is different than subsequent layers, as it binds to an alcohol instead of water (see Fig. 2), and bonding mode is known to affect XPS binding energy, and would likely influence the oxygen peak, the metal peak, and the carbon peaks, as they result from, or are bonded to the hydroxyl group. Additionally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that this claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy, would be presumed to be inherent. See MPEP §2112.01.

Claim 15. Li teaches the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the 
However, Li notes that the PEIE layer provides better ALD deposition quality, which could broadly be construed as an improved physical property.
Additionally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that the claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature, would be presumed to be inherent. See MPEP §2112.01.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eperon, et al. "Perovskite-perovskite tandem photovoltaics with optimized band gaps." Science 354.6314 (2016): 861-865.

Claim 20. Eperon teaches a device (2T Tandem device; see Supplementary Material) comprising:
a first layer comprising a perovskite (1.8 eV perovskite);
a second layer comprising a first metal oxide (zinc-tin-oxide layer stack);
and a third layer comprising a second metal oxide (ITO),
wherein:
the second layer is between the first layer and the third layer, the first layer, the second layer, and the third layer are in electrical see 2T Tandem devices; even with intervening PCBM layer, layers are in electrical contact),
the second layer has a first thickness of 4 nm (which falls within the clamed scope of “between greater than zero nm and 50 nm”),
and the third layer has a second thickness of 100nm (which falls within the claimed scope of “between greater than zero nm and 100 nm”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. "Inorganic perovskite light emitting diodes with ZnO as the electron transport layer by direct atomic layer deposition." Organic Electronics 57 (2018): 60-67, as applied to claim 1, above.

Claim 10. Li teaches the device of claim 1, but not explicitly wherein the second layer has a second thickness between greater than zero nanometers and about 10 nanometers.
However, Li teaches that the concentration of the spin-coating solution impacts the density of the resulting films, and whether or not the film contains pinholes, and the concentration of the spin-coating solution is known to impact the resulting thickness, with increasing thickness resulting from more concentrated solutions (see §3, pp. 64-65). Thus, Li suggests that if the PEIE film is too thin, the oxide film may have pinholes. Li also notes that if the thickness of the PEIE film is too great, the insulating nature of PEIE leads to a higher turn-on voltage (see §3, p. 66).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second layer has a second thickness between greater than zero nanometers and about 10 nanometers in order to .

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, et al. "Perovskite Solar Cells with Inorganic Electron‐and Hole‐Transport Layers Exhibiting Long‐Term (≈ 500 h) Stability at 85° C under Continuous 1 Sun Illumination in Ambient Air." Advanced Materials 30.29 (2018): 1801010 (cited by and provided with IDS filed 01/06/2020), in view of Li, et al. "Inorganic perovskite light emitting diodes with ZnO as the electron transport layer by direct atomic layer deposition." Organic Electronics 57 (2018): 60-67, and Yang, et al. "Effect of polyelectrolyte interlayer on efficiency and stability of pin perovskite solar cells." Solar Energy 139 (2016): 190-198 (also cited by and provided with IDS filed 01/06/2020).

Claim 1. Seo teaches a device (see Fig. 2) comprising:
a first layer comprising at least one of a semiconducting material, and a hole transport material (HTM) (NiO/Cs0.05MA0.95PbI3/PCBM/BCP);
and a third layer comprising a material that is at least one of transparent or conductive (AZO is transparent and conductive),
wherein:
the first layer and the third layer are in electrical contact with each other (see Fig. 1
the third layer has a first thickness of 40 nm (which falls within the claimed range of “between greater than zero nm and about 100 nm”; see p. 3, ¶1).
Seo does not teach a second layer; the second layer is positioned between the first layer and the third layer, the first layer, the second layer, and the third layer are in electrical contact with each other.
Li teaches a perovskite device; like Seo, it utilizes an ALD-deposited layer on top of the device, which is deposited using diethylzinc (see §2.2). Li teaches that the hydroxyl, amino, and imino groups in PEIE serve as a physical adsorption or chemical reaction sites for ZnO precursor diethylzinc to achieve a better ALD deposition quality (see §1, N.B. Seo’s AZO is 19:1 ZnO:Al2O3, and ZnO is grown first, see Experimental section, so it would be expected that PEIE’s advantages would be applicable to Seo’s AZO layer). Additionally, the work function of ZnO is reduced due to the interfacial dipole (see §1). 
Regarding the work function changes, Yang teaches that a reduced work function of an electrode material allows efficient carrier collection (§3), which would be expected to be advantageous when collecting electrons from PCBM/BCP by AZO, as Seo teaches the AZO transfers electrons from the PCBM to the cathode (see p. 3). This also increases the VOC (see Table 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a PEIE layer as a second layer; the second layer is positioned between the first layer and the third layer, the first layer, the second layer, and the third layer are in electrical contact with each other, in order to OC.

Claim 2. Modified Seo teaches or suggests the device of claim 1, wherein the semiconducting material comprises a perovskite.

Claim 3. Modified Seo teaches or suggests the device of claim 1, wherein the HTM comprises an oxide.

Claim 4. Modified Seo teaches or suggests the device of claim 1, wherein the ETM comprises a structured carbon and an organic molecule (PCBM and BCP, respectively).

Claim 5. Modified Seo teaches or suggests the device of claim 1, wherein the material of the third layer comprises aluminum and zinc.

Claim 6. Modified Seo teaches or suggests the device of claim 5, wherein the material of the third layer is an oxide.

Claim 7. Modified Seo teaches or suggests the device of claim 1, wherein the second layer comprises a functional group comprising both of a hydroxyl group or an amine.

Claim 8. Modified Seo teaches or suggests the device of claim 1, wherein the second layer comprises an alkane, a hydroxyl, and an amine.

Claim 9. Modified Seo teaches or suggests the device of claim 1, wherein the second layer comprises at least one of poly(ethylenimine) ethoxylated (PEIE).

Claim 10. Modified Seo teaches or suggests the device of claim 1, but not explicitly wherein the second layer has a second thickness between greater than zero nanometers and about 10 nanometers.
However, Li teaches that the concentration of the spin-coating solution impacts the density of the resulting films, and whether or not the film contains pinholes, and the concentration of the spin-coating solution is known to impact the resulting thickness, with increasing thickness resulting from more concentrated solutions (see §3, pp. 64-65). Thus, Li suggests that if the PEIE film is too thin, the oxide film may have pinholes. Li also notes that if the thickness of the PEIE film is too great, the insulating nature of PEIE leads to a higher turn-on voltage (see §3, p. 66).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second layer has a second thickness between greater than zero nanometers and about 10 nanometers in order to be thick enough to provide good morphology without pinholes, while being thin enough to prevent high turn-on voltages, and therefore the claimed thickness would have been optimization within prior art conditions through routine experimentation. See MPEP §2144.05 II.

Claim 12. Modified Seo teaches or suggests the device of claim 11, wherein the third layer has an electrical sheet resistance laterally across the plane of the third layer of (conductivity of AZO is 47.3 mS∙cm-1, the resistivity is the inverse, which is 21.1 Ω∙cm; the thickness is suggested as the same thickness in the device, 40 nm, and dividing by this thickness gives a sheet resistance of 5 MΩ, which falls within the claimed range of “between 1 KOhm/sq and 10 MOhm/sq”).

Claim 13. Modified Seo teaches or suggests the device of claim 1, but not explicitly wherein the second layer results in the device having at least one improved physical property or performance metric.
However, Li notes that the PEIE layer provides better ALD deposition quality, which would be advantageous as improved morphology would suggest that Seo’s AZO, which acts as an impermeable passivation layer, may have better passivation properties / better impermeability.
Additionally, because PEIE lowers the work function of the layer deposited thereon, and Yang suggests this leads to higher VOC, that this could improve the device performance.
Finally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that these claimed properties, namely, the device having at least one improved physical property or performance metric, would be presumed to be inherent. See MPEP §2112.01.

Claim 14. Modified Seo teaches or suggests the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
However, Li suggests the binding between PEIE and Zn in the first layer is different than subsequent layers, as it binds to an alcohol instead of water (see Fig. 2), and bonding mode is known to affect XPS binding energy, and would likely influence the oxygen peak, the metal peak, and the carbon peaks, as they result from, or are bonded to the hydroxyl group. Additionally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that this claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy, would be presumed to be inherent. See MPEP §2112.01.

Claim 15. Modified Seo teaches or suggests the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature.
However, Li notes that the PEIE layer provides better ALD deposition quality, which would be advantageous as improved morphology would suggest that Seo’s AZO, 
Additionally, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that the claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature, would be presumed to be inherent. See MPEP §2112.01.

Claim 16. Modified Seo teaches or suggests the device of claim 1, wherein: the first layer comprises a fullerene (PCBM); the second layer comprises at least one poly(ethylenimine) ethoxylated (PETE); and the material of the third layer comprises a metal oxide.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, et al. "Perovskite Solar Cells with Inorganic Electron‐and Hole‐Transport Layers Exhibiting Long‐Term (≈ 500 h) Stability at 85° C under Continuous 1 Sun Illumination in Ambient Air." Advanced Materials 30.29 (2018): 1801010, in view of Li, et al. "Inorganic perovskite light emitting diodes with ZnO as the electron transport layer by direct atomic layer deposition." Organic Electronics 57 (2018): 60-67, and Yang, et al. "Effect of polyelectrolyte interlayer on efficiency and stability of pin perovskite solar cells." Solar Energy 139 (2016): 190-198, as applied to claims 1 and 16, above, and further in view Eperon, et al. "Perovskite-perovskite tandem photovoltaics with optimized band gaps." Science 354.6314 (2016): 861-865.

Claim 11. Modified Seo teaches or suggests the device of claim 1, but not further comprising: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM, wherein: the third layer is positioned between the second layer and the fourth layer, the first layer, the second layer, the third layer, and the fourth layer are electrically connected.
Eperon teaches 2-terminal tandem-tandem perovskites may be formed by having a narrow gap cell as the rear cell deposited on top of a wide bandgap front cell (see Fig. 3A, 3B. N.B. Seo teaches a wide-bandgap cell on ITO glass, and the only necessary change for use in a tandem cell would be replacing Al or Ag with a TCO). The rear cell comprises: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM (see Fig. 3B, 1.2 eV perovskite with PEDOT:PSS and C60/BCP). This type of cell could allow theoretical efficiencies upwards of 30% (see p. 864, last ¶), and the cell has greater efficiency than a wide bandgap subcell (see Table 2). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Seo’s device further comprise: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM, wherein: the third layer is positioned between the second layer and the fourth layer, the first layer, the second layer, the third layer, and the fourth layer are electrically connected, in order to increase the efficiency of the device.

Claim 17. Modified Seo teaches or suggests the device of claim 16, further comprising a fourth layer comprising a perovskite, wherein the first layer is positioned between the second layer and the fourth layer.
Eperon teaches 2-terminal tandem-tandem perovskites may be formed by having a narrow gap cell as the rear cell deposited on top of a wide bandgap front cell (see Fig. 3A, 3B. N.B. Seo teaches a wide-bandgap cell on ITO glass, and the only necessary change for use in a tandem cell would be replacing Al or Ag with a TCO). The rear cell comprises: a fourth layer comprising a perovskite (see Fig. 3B, 1.2 eV perovskite). This type of cell could allow theoretical efficiencies upwards of 30% (see p. 864, last ¶), and the cell has greater efficiency than a wide bandgap subcell (see Table 2). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Seo’s device further comprise: a fourth layer comprising a perovskite, wherein the first layer is positioned between the second layer and the fourth layer, in order to increase the efficiency of the device.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leijtens, et al., US 2020/0148711 A1, discloses (see ¶43), but does not claim, the claimed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.